IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                            NOT FINAL UNTIL TIME EXPIRES TO
                                            FILE MOTION FOR REHEARING AND
                                            DISPOSITION THEREOF IF FILED

TT OF INDIAN RIVER, INC. D/B/A
MERCEDES BENZ OF MELBOURNE
AND JAMES C. DORMAN,

             Appellants,

v.                                                 Case No. 5D17-0279

HEIDI FORTSON,

             Appellee.
                                        /

Opinion filed March 9, 2018

Appeal from the Circuit Court
for Brevard County,
Tonya B. Rainwater, Judge.

Richard A. Sherman, Sr. and James W.
Sherman, of the Law Offices of Richard
A. Sherman, P.A., Fort Lauderdale, and
Chris Killer and Todd Bohnenstiehl, of
the Law Offices of J. Christopher Norris,
Orlando, for Appellants.

Mark S. Roman and Morgan L. Gaynor,
of Roman & Gaynor, Clearwater,
Douglas R. Beam, of Douglas R. Beam,
P.A., Melbourne, and Celene H.
Humphries and Thomas J. Seider, of
Brannock & Humphries, Tampa, for
Appellee.
                             ON CONFESSION OF ERROR

PER CURIAM.

       Pursuant to Heidi Fortson’s Confession of Error, we reverse the Final Judgment

for Costs and remand this matter to the trial court for further proceedings.

       REVERSED and REMANDED.


ORFINGER, TORPY, and WALLIS, JJ., concur.




                                            2